Citation Nr: 1409122	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  07-13 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a higher initial scheduler rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling from August 16, 2005 to April 12, 2007; 50 percent disabling from April 12, 2007 to April 1, 2008; 70 percent disabling from April, 1 2008 to October 31, 2011, and 100 percent disabling from October 31, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to December 1975 and from February 2003 to May 2004, including service in Kuwait and Iraq.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, that granted service connection for PTSD and assigned an initial rating of 30 percent, effective August 16, 2005.

The Veteran testified in a hearing before a Decision Review Officer (DRO) in November 2009.  A transcript of that hearing is of record.

In May 2012, the Board found the Veteran entitled to a 30 percent rating from August 2005, a 50 percent rating from April 2007, and to a 70 percent rating from April 2008.  The Board denied a rating in excess of 70 percent.  The effective date for the 70 percent rating amounted to a grant of benefits, which the RO implemented in a May 2012 rating decision.  In that same decision, the RO increased the rating for PTSD to 100 percent effective October 31, 2011.  

The Veteran appealed the Board's decision to the extent it was adverse, to the United States Court of Appeals for Veterans Claims (Court).  The Court granted the parties' joint motion for remand (JMR) in a May 2013 order, partially vacating the Board's decision and remanding the matter to the Board for further action. 





FINDINGS OF FACT

1.  From August 16, 2005, to January 26, 2007, the Veteran's PTSD most nearly approximated occupational and social impairment with reduced reliability and productivity due to such symptoms as: nightmares, concentration and memory problems, anger, irritability, sleep impairment, forgetfulness, intrusive memories, avoidance, isolation from family, hypervigilance, exaggerated startle response, and depressed mood.

2.  From January 27, 2007 to August 12, 2008, the Veteran's PTSD most nearly approximated occupational and social impairment with deficiencies in most areas due to such symptoms as: nightmares, concentration and memory problems, sleep impairment, forgetfulness, intrusive memories, avoidance, increased isolation from family, exaggerated startle response, impaired impulse control with unprovoked irritability, moderate-to-severe anxiety, severe hypervigilance, severe depression, severe anger, and difficulty in adapting to stressful circumstances (including work).

3.  From September 25, 2008, the Veteran's PTSD most nearly approximated total social and occupational impairment due to such symptoms as: nightmares, concentration and memory problems, sleep impairment, forgetfulness, intrusive memories, avoidance, increased social isolation, exaggerated startle, impaired impulse control with unprovoked irritability, moderate-to-severe anxiety, severe hypervigilance, severe depression, severe anger, and an inability to work more than part time.


CONCLUSIONS OF LAW

1.  Prior to January 27, 2007, the criteria for an initial rating of 50 percent for PTSD, but no more, are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  For the period from January 27, 2007 to August 12, 2008, the criteria for a rating of 70 percent for PTSD, but no more, are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).

3.  Since September 25, 2008, the criteria for a rating for PTSD of 100 percent are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA must provide claimants with notice and assistance in substantiating claims for benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice under this law is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service treatment records (STRs) and identified post-service treatment records from VA and private providers have been obtained.  While the full STRs relating to the Veteran's first tour of active duty are not present, the RO has made every effort to obtain those records and has filed a formal memorandum of nonavailability showing further pursuit would be futile.  The Veteran has not identified any additional outstanding records that have not been requested or obtained.

The Veteran was afforded was afforded appropriate VA examinations.  The Board finds that the examinations are adequate in order to evaluate the severity of the service-connected PTSD, as they include clinical evaluations of the Veteran.  The Veteran has not reported, nor does the record show, that his service-connected PTSD has worsened in severity since the most recent examination in September 2011.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

The Veteran was afforded a hearing before a DRO in which he presented oral argument in support of his higher rating claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the DRO who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the DRO sought to identify any pertinent evidence not currently associated with the claims file, and asked questions directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the DRO hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Following the Board's May 2012 decision, the Court remanded this matter to the Board in May 2013.  The Court found, as expressed in the JMR, that the Board failed to provide an adequate statement of reasons or bases for its decision denying increased evaluations for PTSD because it did not appear to consider relevant evidence dated after September 2011.  The Board considers such evidence herein.

The Veteran's PTSD is rated 30 percent disabling from August 16, 2005 to April 12, 2007, 50 percent disabling from April 12, 2007, to April 1, 2008, 70 percent disabling from April 1, 2008 to October 31, 2011 (with a temporary period of 100 percent disability from August 13, 2008 to September 30, 2008 while the Veteran received inpatient VA treatment for PTSD), and 100 percent disabling effective October 31, 2011.  The Veteran seeks higher initial ratings.

Applicable laws and regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2009).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); ); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Veteran's PTSD is currently rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).  Ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

Under the General Rating Formula for Mental Disorders, a rating of 50 percent is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (ADLs)(including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2013).

The Board also considers the Veteran's Global Assessment of Function (GAF) scores assigned during the course of the appeal.  The GAF is a scale indicating the psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness.  A GAF score between 31and 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score between 51and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or coworkers).  GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  DSM-IV; Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

Evidence Summary

The file contains a VA PTSD intake assessment dated in August 2005 and prepared by a psychologist.  The Veteran reported having been passed over for promotion the previous week; as a result he had thoughts of shooting himself but he was calmed by his wife and he denied current suicidal ideation or intent.  The Veteran complained of nightmares 3-4 times per week as well as concentration and memory problems that may have contributed to his failure to be promoted.  He also reported anger and irritability at home, due at least in part to family frictions.  The Veteran endorsed being on medication and attending group therapy.  The psychologist diagnosed PTSD and assigned a current GAF of 50.

During VA group therapy in September 2005 the Veteran reported difficulties with sleep and stated he seemed to be getting increasingly forgetful as a result of his PTSD.

A VA psychiatric outpatient treatment record in October 2005 made by a psychiatrist states the Veteran reported doing "okay" overall but with occasional added stress.  Mental status examination (MSE) showed the Veteran to be friendly and cooperative, with normal speech.  The Veteran denied hallucinations, delusions or paranoia but endorsed occasional nightmares about Iraq.  He reported his mood was less depressed, appetite fair, sleep okay with medication, and energy level fair.  Thought process was linear, orientation and memory were intact and insight was adequate.  The psychiatrist assigned a current GAF of 65.

A February 2006 outpatient treatment note by the same VA psychiatrist states the Veteran reported his PTSD counseling group had been helpful; he continued working full-time but planned to retire soon.  The Veteran endorsed nightmares and some sleep difficulty but stated his relationships with his wife and his coworkers had improved.  MSE showed the Veteran to be friendly and cooperative, with normal speech.  There were no hallucinations, delusions or looseness of associations.  The Veteran endorsed recurrent nightmares and intrusive memories of his war experiences; he stated he could sleep 5-6 hours.  He denied thoughts of harm to himself or others.  Affect was appropriate and appetite was okay.  Energy level was normal, thought process was goal-directed and memory and cognition were both intact.  The psychiatrist continued the previous GAF of 65.  

Thereafter, a June 2006 outpatient note by a different VA psychiatrist records the Veteran reported insomnia had improved but he complained of continued nightmares, avoidance and irritability, although irritability and mood had improved.  The Veteran reported he felt more comfortable being alone and also reported his concentration remained poor.  The psychiatrist assigned a current GAF of 52.

In August 2006, a VA psychiatrist noted complaint of nightmares, avoidance, hypervigilance and exaggerated startle response.  Insomnia had improved, although he reported depressed mood.  The Veteran denied homicidal or suicidal ideation.  The Veteran had recently retired from his job; his wife gave him a surprise retirement party but the Veteran was uncomfortable and would have preferred to be alone.  The psychiatrist assigned a current GAF of 50 and increased the dosage of the Veteran's medication.

The Veteran was administered a psychological evaluation by a VA psychologist on January 27, 2007.  The Beck Depression Inventory -II suggested the presence of severe depression, and the State-Trait Anxiety Inventory suggested the presence of a moderate-to-severe level of situational-based anxiety.  The State-Train Anger Expression Inventory-2 (STAXI-2) suggested the presence of a severe level of situational-based anger; the psychologist stated the STAXI-2 implied the Veteran was at risk to experience difficulties in his interpersonal relationships and to develop medical disorders as a result of his level of anger.

An April 2007 outpatient treatment note by a VA psychiatrist states the Veteran reported his symptoms had improved somewhat with therapy in that they were less intense than previously.  However, the Veteran complained of continued nightmares, intrusive thoughts, avoidance, irritability, hypervigilance and exaggerated startle.  The Veteran reported he had retired from his job as a university policeman because he could no longer handle the stress and unpredictability of security work.  The Veteran spent a lot of time alone and his mood continued to be anxious.  The psychiatrist assigned a current GAF of 48.

In June 2007 and August 2007, a VA psychiatrist stated the Veteran reported continued nightmares, intrusive thoughts, avoidance, irritability, insomnia, hypervigilance and exaggerated startle.  The Veteran reported he now worked part-time only.  The Veteran avoided his co-workers and his family, and remained in his room even when his family came to visit on Father's Day.  The Veteran was uncomfortable at gatherings, and when his family went out to eat they would order the Veteran's food as carry-out.  The psychiatrist continued the current GAF of 48.

In January 2008 and May 2008 the VA psychiatrist states the Veteran reported continued nightmares, intrusive thoughts, avoidance, irritability, anger, hyperstartle, poor concentration and social isolation, which the Veteran managed by avoidance.  The Veteran reported spending most of his time in his room and being unable to tolerate eating meals with his family even on special occasions.  The Veteran had recently been referred for CT scan but had to abort the procedure because of anxiety.  The psychiatrist assigned a current GAF of 45.

The file contains a Psychological Update by private psychologist Dr. Tom Lawry on April 1, 2008.  Dr. Lawry stated the Veteran was currently working as a security guard at night, having retired from his daytime job as a university police officer.  Dr. Lawry stated the Veteran exhibited a high level of PTSD symptoms; in particular, his rage reactions and tendency to stay hypervigilant and in combat mode had caused him conflict at home, at work and even in his church.  Although the Veteran had fair insight into his actions and responded well to feedback and assistance, his ability to function at work and in social relationships was severely compromised, and there was an ever-present danger of his anger getting out of control and causing some sort of incident.  Confrontations involving the Veteran tended to escalate quickly.  Although the Veteran was currently able to maintain his job as a night security guard, his overall level of functioning was impaired more than that would imply; on the job he had few interactions with other people, and even some of them had been occasionally problematic.  Dr. Lawry assigned a current GAF of 46, based on symptoms at a level where his ability to maintain employment without incident was questionable.

The Veteran was evaluated by a VA psychologist in May 2008.  The Veteran reported having a good relationship with his daughters but a strained relationship with his wife.  The Veteran had retired in 2006 from his job as a university policeman and currently worked part-time as a security guard at Maxwell Air Force Base.  During interview the Veteran was alert and oriented times four with variable eye contact, mostly fair.  The Veteran's thought process was organized and goal-directed.  Speech was normal and the Veteran denied delusions or hallucinations.  His mood was mildly depressed and his affect constrained.  Appetite and energy were satisfactory.  The Veteran endorsed nightly insomnia but denied suicidal or homicidal ideation.  The psychologist assigned a current GAF of 50.  The Veteran's attending VA psychiatrist noted in June 2008 that the Veteran reported improvement in his sleep and his appetite.  However, he complained of continued nightmares, intrusive thoughts, avoidance, irritability, exaggerated startle, hypervigilance and poor concentration; he managed his symptoms by avoidance.  The Veteran's mood remained anxious.  The Veteran had been accepted for admission to the VA inpatient treatment program and hoped to start in August.  The Veteran denied homicidal or suicidal ideation.  The examiner assigned a current GAF of 46 and increased the Veteran's dosage of medication.

The Veteran received inpatient VA psychiatric treatment from August 13, 2008, to September 25, 2008; for that period he has been rated as 100 percent disabled (August 13, 2008 to September 30, 2008).  An initial psychiatric evaluation at the time of his admission in August 2008 noted history of frequent PTSD reliving experiences and phenomena with other associated symptoms and complications like persistent apathy, periods of depression with history of entertaining passive suicide ideation although without actual attempts or gestures, irritable mood, anger, insomnia due to nightmares, hypervigilance and hyperstartle, mistrust of others, guardedness in crowds, anxiety attacks, avoidant-isolative and other dysfunctional behaviors in the areas of work and relationships.  The Veteran also reported problems with short-term memory and concentration and feelings of survivor guilt.  MSE showed the Veteran to be cooperative but aloof and guarded-looking.  He exhibited no formal thought disorder and exhibited no wild mood swings.  He voiced no delusions.  Thought processes were linear and goal-oriented.  Mood was moderately tense but otherwise euthymic and without psychomotor agitation or retardation.  Affect was restricted; there was no complaint or evidence of severe depression.  The Veteran interacted appropriately without mood swings, psychosis, autistic thought disorder, agitation or retardation.  The Veteran was alert and oriented in all spheres with good recall, memory, insight and judgment.  Cognitive functions were intact, without evidence of severe cognitive dysfunction.  The examiner assigned a current GAF of 35.

On discharge from inpatient treatment the examiner stated that although the Veteran had achieved success during his inpatient treatment his PTSD would persist and fluctuate.  The Veteran was noted on discharge to be alert and oriented in all spheres and to have intact memory, attention and concentration.  He denied thoughts of hurting himself or others.  His mood was euthymic and he was in good control of self and reality.  The examiner continued the current GAF of 35, and stated in regard to employability that the Veteran was not employable due to chronic severe PTSD, permanent, with persistent symptoms and frequent flare-ups having an adverse impact on several of his physical illnesses.

Following the Veteran's return to VA outpatient treatment, the Veteran's attending VA psychiatrist noted in October 2008 that the Veteran reported his inpatient treatment as having been helpful.  The psychiatrist assigned a current GAF of 43.

The Veteran's attending VA psychiatrist noted in December 2008, January 2009 and March 2009 that the Veteran reported an increase in the intensity of his nightmares to the point where he was reluctant to go to sleep.  The Veteran also reported continued avoidance, irritability, exaggerated startle, hypervigilance and poor concentration.  The Veteran continued to be most comfortable alone and ate his meals in his room.  The Veteran's mood remained anxious.  The psychiatrist assigned current GAFs of 43 in December 2008, 44 in January 2009 and 46 in March 2009.

From April through November 2009, VA records show the Veteran had no evidence of thought disorder and no disturbances as to speech or affect.  The Veteran also denied any suicidal or homicidal ideation or intent and denied hallucinations or delusions.  He was assigned a GAF of 55 from April through August, and assigned GAF of 58 during the months September through November.

In June and July 2009, the Veteran's attending VA psychiatrist noted the Veteran reported continuing to experience nightmares, intrusive thoughts, avoidance, irritability, exaggerated startle, hypervigilance and poor concentration.  He did not participate in recreational activities and remained most comfortable alone.  The Veteran reported sleeping 4-5 hours per night but being easily awakened by any sounds; he never really felt safe.  The psychiatrist assigned a current GAF of 46 in June 2009 and 47 in July 2009.

An August 2009 memorandum from a VA Vocational Rehabilitation Counselor states that achievement of employment was not reasonably feasible for the Veteran due to the severity of his service-connected PTSD symptoms and also due to his nonservice-connected physical symptoms including arthritis, hearing loss and blindness in the left eye.

In September 2009 the Veteran's attending VA psychiatrist noted the Veteran reported continuing to experience nightmares, intrusive thoughts, avoidance, irritability, anger, exaggerated startle, hypervigilance and poor concentration.  He remained most comfortable alone, and reported drinking more often although not to excess.  The psychiatrist assigned a current GAF of 46.

The Veteran testified before a DRO in November 2009 that he gets suicidal thoughts when he is depressed, approximately twice per month, although he has never had actual suicidal intent.  The Veteran endorsed being employed part-time doing yard work.  The Veteran described problems with aggressive driving and stated he no longer has any enjoyment from recreational activities.  The Veteran stated he would go to church but otherwise avoided crowds.  He stated he always had trouble falling asleep and staying asleep, and stated he had constant nightmares.

The Veteran had a VA psychiatric examination in November 2009, performed by a psychiatrist who reviewed the claims file.  The Veteran reported that he had been feeling "down" and "bad."  The Veteran stated he usually had difficulty sleeping more than 4 hours per night and that he would be very anxious during the day.  The Veteran endorsed avoiding interacting with others, including crowds, and avoided any stimuli that could remind him of war.  He also reported nightmares 3-4 times per week, intrusive thoughts during the day and feelings of guilt and remorse.  The Veteran stated he worked part-time as a security guard three times per week and also did yard work for others, such as mowing and raking; of the two jobs he liked yard work the most.  He stated that treatment has made him less irritable toward his wife but he was currently drinking heavily.  The Veteran liked being alone and enjoyed walking by himself outdoors.

MSE showed the Veteran to be alert and oriented times four.  Speech was relevant and coherent, with no evidence of thought disorder or psychosis.  The Veteran appeared to be able to maintain hygiene and ADLs.  Memory was intact (immediate, short-term and long-term) but he was easily distracted and had trouble concentrating.  The Veteran exhibited no suicidal or homicidal thinking and related his problems with sincerity.  The Veteran was nervous during the examination and had rapid movements of the right leg during the course of the interview.  The Veteran was characterized as a humble person who tended to minimize his symptoms.  He was judged to be competent to manage his own finances, including his VA benefits.  The examiner assigned a current GAF of 50.  The examiner noted the Veteran would not be able to work more than part-time (combined 20 hours per week) without an increase in his PTSD symptoms because fulltime work would involve too much in the areas of accountability and responsibility, resulting in increased symptoms.

In September 2010 through August 2011 the Veteran was interviewed monthly by a VA psychologist who noted the Veteran to be oriented times three, with no evidence of thought disorder and no disturbances as to speech, or affect.  The Veteran also denied any suicidal or homicidal ideation or intent and denied hallucinations or delusions.  The psychologist assigned a current GAF of 57 during the period September 2010 through January 2011, and GAF of 55 in February-August 2011.

In November 2010 the Veteran's attending VA psychiatrist noted the Veteran reported the last few months had been more difficult for him, and he spent more time alone and was less tolerant of any noise or interruption.  He was more irritable and more vigilant.  He continued to experience nightmares, intrusive thoughts, avoidance, irritability, exaggerated startle, hypervigilance poor concentration and insomnia.  He noticed a change in his driving, which he now did with the same intensity as in Iraq, and had received two speeding tickets in the last month.  The Veteran felt that something bad could happen at any moment.  The psychiatrist assigned a current GAF of 45.

In February-May-August 2011 the Veteran's attending VA psychiatrist noted the Veteran reported he never felt safe and felt something bad would happen at any moment.  He ate alone in his room rather than with his family, including Christmas dinner.  He continued to experience nightmares, intrusive thoughts, avoidance, irritability, exaggerated startle, hypervigilance and poor concentration, but denied suicidal or homicidal ideation.  The psychiatrist assigned a current GAF of 46.

A VA psychological examination was performed in March 2011.  The Veteran reported that since his last examination there were functional changes in employment, family roles and functioning and social/interpersonal relationships.  The Veteran stated his relationship with his wife and his children was variable due to communications issues.  He enjoyed few or no friendships and no longer enjoyed fishing as he once did.  Stressors since the last review included physical disabilities and conflicts with some of his children.  However, the results of objective psychological testing conducted during the present interview did not support his claims regarding increased symptom severity.  The psychologist assigned a current GAF of 60.  The psychologist stated an opinion that PTSD did not cause total occupational and social impairment but did cause impairment in most areas (specifically, impairment in thinking, family relations and mood, but no impairment in judgment).

In April 2011, the Veteran reported that he was self-employed full time as landscaper and lawn-care professional.  In May 2011, the VA psychiatrist stated that the Veteran "is not able to work because of his symptoms and physical limitations."

The Veteran's most recent VA examination took place on September 30, 2011.  The VA examiner assigned a GAF of 58 and found that his symptoms resulted in occupational and social impairment with deficiencies in most areas.  He stated that the Veteran's "persistent psychological symptoms affect but do not preclude his ability to interact with supervisors, coworkers, and customers."  Similarly, the symptoms affect but do not preclude the ability to follow instructions to the extent allowed by his physical status and to attend to tasks for at least two hours.  The VA examiner found the Veteran had difficulty adapting to stressful situations, including work.  

On October 31, 2011 the Veteran's treating VA psychiatrist stated that "his symptoms make it impossible for him to work" and have "seriously affected his relationship with his family."

August 16, 2005 to January 26, 2007

On review of the evidence above, turning first to the period from August 16, 2005, to January 26, 2007, the Board finds the criteria for a higher rating of 50 percent are met.  The evidence showed that the Veteran's PTSD produced occupational and social impairment with reduced reliability and productivity due to such symptoms as: nightmares, concentration and memory problems, anger, irritability, sleep impairment, forgetfulness, intrusive memories, avoidance, isolation from family, hypervigilance, exaggerated startle response, and depressed mood.  

Conversely, the Board does not find that the Veteran's symptoms more nearly approximate a rating in excess of 50 percent during this period, as they are not of such a severity or frequency to result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  In this regard, there is no evidence or medical opinion of obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- spatial disorientation; or neglect of personal appearance and hygiene.  During this period treatment notes show normal speech; linear and goal-oriented thought process; adequate insight; intact memory, cognition, and orientation.  The Veteran denied hallucinations, delusions, paranoia, and thoughts of harm to himself or others.  As for difficulty in adapting to stressful circumstances (including work or a worklike setting), the Veteran was employed full-time until he retired in July or August 2006.  

While the Veteran experienced disturbances of mood and motivation, his depression during this period was not so severe as to be near-continuous or to affect his ability to function independently, appropriately, and effectively.  Treatment records dated during this period show reported mood improvement and reduced depression on multiple occasions.

The Veteran reported irritability and anger, but he did not describe the impaired impulse control, such as unprovoked irritability with periods of violence, that is characteristic of a 70 percent rating.  The evidence also shows that while the Veteran had some difficulty establishing and maintaining effective relationships during this period, he was not unable to do so.  In February 2006 he reported improved relationships with his wife and coworkers.  

As to other symptoms indicative of a higher rating, the Veteran denied any suicidal ideation and intent throughout the appeal period, with one exception.  In his August 2005 intake assessment, he reported thoughts of shooting himself after being denied a promotion at work.  However, his wife calmed him and he consistently denied ideation or intent thereafter.  In light of the numerous and otherwise consistent denials of suicidal ideation and intent during the appeal period, the Board finds that the single report of ideation is not sufficient, standing alone, to warrant a 70 percent disability rating before January 26, 2007.

During this period, his GAF scores ranged from 50 to 65, reflecting mild to moderate symptoms and difficulty in social and occupational functioning consistent with no more than a 50 percent disability rating.

The Veteran has additional symptomatology not enumerated in the rating criteria, including intrusive thoughts, multiple nightmares per week, hypervigilance, and exaggerated startle response.  However, the symptoms listed in the criteria for a 50 percent disability rating are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan.  

Based on the foregoing, the Board finds that prior to January 27, 2007, the Veteran's social and occupational impairment produced reduced reliability and productivity due to symptoms most nearly approximating a 50 percent disability rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.

January 27, 2007 to August 12, 2008

From January 27, 2007, to August 12, 2008, the Board finds the criteria for a higher rating of 70 percent are met.  The evidence showed that the Veteran's PTSD produced deficiencies in most areas due to such symptoms as: nightmares, concentration and memory problems, sleep impairment, forgetfulness, intrusive memories, avoidance, increased isolation from family, exaggerated startle response, impaired impulse control with unprovoked irritability, moderate-to-severe anxiety, severe hypervigilance, severe depression, severe anger, and difficulty in adapting to stressful circumstances (including work).  During this period, his GAF scores ranged from 45 to 48, reflecting serious symptoms and difficulty in social and occupational functioning consistent with a 70 percent disability rating.

Conversely, the Board finds that during this period the symptoms do not more nearly approximate a rating of 100 percent as they are not of such a severity or frequency to result in total occupational and social impairment.  

In this regard, there is no evidence in the record of gross impairment in thought processes or communication; persistent delusions or hallucinations; inability to perform ADLs (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for own occupation, or own name.  

Evidence during this period shows that the Veteran had increased social isolation and spent most of his time alone in his room, even on Father's Day when his family came to his home.  In May 2008 he reported a strained relationship with his wife but a good relationship with his daughters.  Even the few interactions with people at his part-time job were occasionally problematic.  In April 2008 a private psychologist stated that his ability to function in social relationships was severely compromised.  Thus the evidence shows an inability to establish and maintain effective relationships, but does not reflect the total social impairment contemplated by a 100 percent disability rating.

Based on the foregoing, the Board finds that prior to August 13, 2008, the Veteran's social and occupational impairment produced deficiencies in most areas and his symptoms most nearly approximated a 70 percent disability rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.

Since September 25, 2008

Effective from the Veteran's hospital discharge, September 25, 2008, the Board finds that the criteria for a higher rating of 100 percent are met.  The evidence shows that the Veteran's PTSD produced total occupational impairment due to such symptoms as: nightmares, concentration and memory problems, sleep impairment, forgetfulness, intrusive memories, avoidance, increased social isolation, exaggerated startle response, impaired impulse control with unprovoked irritability, moderate-to-severe anxiety, severe hypervigilance, severe depression, severe anger, and an inability to work more than part time.  During this period, his GAF scores dropped as low as 35, reflecting major impairment in several areas, including work, family relations, and mood consistent with a 100 percent disability rating.

Upon discharge from inpatient treatment, a GAF of 35 was continued, and the discharge record stated that the Veteran was not employable due to chronic severe PTSD, permanent, with persistent symptoms and frequent flare-ups.  The August 2009 memorandum from the VA Vocational Rehabilitation Counselor reiterated this opinion, stating that achievement of employment was not reasonably feasible for the Veteran due to the severity of his service-connected PTSD symptoms and other physical impairments.  The November 2009 VA examiner found the Veteran would not be able to work more than 20 hours per week without an increase in PTSD symptoms because full time work would require too much responsibility and accountability, resulting in increased symptoms. 

From November 2010, VA treatment records show worsening symptoms, including increased social isolation.  In March 2011 he reported few or no friendships and conflicts with his children.  In May 2011 a VA psychiatrist stated that the Veteran was unable to work because of his symptoms and physical limitations.  

The September 2011 VA examiner stated that persistent psychological symptoms affect but do not preclude the Veteran's ability to interact with supervisors, coworkers, and customers.  However, in October 2011 his treating VA psychiatrist stated that his symptoms made it impossible for him to work.  While the Veteran was sometimes employed during this period, his employment does not appear to have been more than marginal.

Based on the foregoing, the Board finds that, effective September 25, 2008, the Veteran's disability picture and symptomatology, taken as a whole and in combination with the objective mental status examinations, have most nearly approximated the criteria for a 100 percent rating.

Other considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's disability.  The Veteran's PTSD is characterized by occupational and social impairment due to such symptoms as concentration and memory problems, sleep impairment, forgetfulness, avoidance, increased isolation from family, impaired impulse control with unprovoked irritability, moderate-to-severe anxiety, severe hypervigilance, severe depression, severe anger, and inability to work more than part time.  These manifestations are contemplated in the applicable rating criteria.  The Board has carefully compared the level of severity and symptomatology of the Veteran's PTSD with the criteria found in the rating schedule.  The Board has also considered symptoms of intrusive thoughts, exaggerated startle response, and multiple nightmares per week, which are not found in the rating schedule.  In sum, the Board finds that the Veteran has not described other functional effects that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, his descriptions of PTSD symptoms are consistent with the degree of disability addressed by such evaluation.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.

The Court has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  The Veteran asserts unemployment due to PTSD, and herein the Board has granted a 100 percent disability rating based in part on occupational impairment, effective September 25, 2008.  However, during the course of this appeal the RO denied entitlement to a TDIU by a rating decision in June 2010.  In May 2013 the Court found, as expressed in the JMR, that the issue of TDIU is not before the Board.  Thus, it need not be further addressed by the Board.




ORDER

Subject to the criteria applicable to the payment of monetary benefits, a scheduler rating for PTSD of 50 percent, but no higher, is granted from August 16, 2005 to January 26, 2007; a scheduler rating of 70 percent, but no higher, is granted from January 27, 2007 to August 12, 2008; and a scheduler rating of 100 percent is granted effective September 25, 2008.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


